Case 18-74512-FJS         Doc 19     Filed 04/04/19 Entered 04/04/19 16:29:46             Desc Main
                                    Document      Page 1 of 12



                    UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                          NORFOLK DIVISION
____________________________________
                                    )
In re:                              )
                                    )                         Case No. 18-74512-FJS
SHIRL DIANE LOFTON,                 )
                                    )                         Chapter 7
            Debtor.                 )
____________________________________)

                    ORDER TO SHOW CAUSE AS TO JOSEPH SPENCE

         The above-captioned Debtor, by counsel, filed a voluntary petition, schedules, lists, and

statements on December 27, 2018. Included amongst the Debtor’s schedules and statements was

the Disclosure of Compensation of Attorney for Debtor filed pursuant to 11 U.S.C. § 329(a) and

Federal Rule of Bankruptcy Procedure 2016(b) (the “Disclosure of Compensation”).                 The

Disclosure of Compensation indicated that Hampton Roads Legal Services agreed to accept

$1,358.00 in exchange for representation of the Debtor in this case.

         A Reaffirmation Agreement between the Debtor and JPMorgan Chase Bank, N.A

regarding the Debtor’s 2014 Ford Escape was filed on February 26, 2019 (the “Reaffirmation

Agreement”). The Court convened a hearing on the Reaffirmation Agreement on April 2, 2019.

At the hearing, the Debtor and Joseph Spence, counsel for the Debtor, appeared.

         Of particular concern to the Court is the substandard assistance the Debtor was afforded by

counsel in preparation for the hearing. Significantly, the Debtor presented to the Court that the

first time she had ever met Mr. Spence was just before the hearing. Tr. of Apr. 2, 2019 Hr’g, ECF

No. 17, 6:2-6. When asked by the Court whether Mr. Spence’s first interaction with the Debtor

took place just before the hearing, Mr. Spence confirmed this to be the case. Id. at 6:10-15. Further,

as the transcript attached as an exhibit to this Order reflects, Mr. Spence was unfamiliar with his
Case 18-74512-FJS           Doc 19    Filed 04/04/19 Entered 04/04/19 16:29:46       Desc Main
                                     Document      Page 2 of 12


client and the details relevant to the Reaffirmation Agreement and ill-prepared to represent his

client. See generally id.

       Under 11 U.S.C. § 329(b) and Fed. R. Bankr. P. 2017, “[t]he court is authorized to cancel

a fee agreement or order disgorgement of compensation if it determines that an attorney's fee

‘exceeds the reasonable value’ of the services rendered.” In re Beale, 553 B.R. 69, 75 (Bankr.

E.D. Va. 2016). The Court may cancel a fee agreement or order disgorgement of compensation

sua sponte. Fed. R. Bankr. P. 2017.

       The Court finds that the compensation paid by the Debtor to Hampton Roads Legal

Services may be unreasonable in light of the quality of service displayed at the hearing on the

Reaffirmation Agreement. Therefore, the Court finds that Joseph Spence, Esquire should appear

and show cause why the fees paid by the Debtor to Hampton Roads Legal Services were reasonable

and why Hampton Roads Legal Services should not disgorge and refund the Debtor the fees paid

by the Debtor to Hampton Roads Legal Services.

       Accordingly, the Court ORDERS Joseph Spence, Esquire to appear at the United States

Bankruptcy Court, Courtroom Two, 4th Floor, 600 Granby Street, Norfolk, Virginia, on

May 1, 2019, at 10:00 a.m. and show cause why: (1) the fees paid by the Debtor to Hampton

Roads Legal Services were reasonable; and (2) Hampton Roads Legal Services should not disgorge

and refund the fees paid by the Debtor to Hampton Roads Legal Services.

       The Clerk shall deliver copies of this Order to Joseph Spence, counsel for the Debtor; the

Debtor; the Chapter 7 Trustee; and the Office of the United States Trustee.

       IT IS SO ORDERED.

                                                     /s/ Frank J. Santoro

                                                    FRANK J. SANTORO
Apr 4 2019
                                                    United States Bankruptcy Judge


                                Entered on Docket: Apr 4 2019
Case 18-74512-FJS    Doc 19    Filed 04/04/19 Entered 04/04/19 16:29:46   Desc Main
                              Document      Page 3 of 12



                 81,7('67$7(6
               %$1.5837&<&2857

                        UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                               NORFOLK DIVISION


                                           )
      In re                                )   Case No. 18-74512-FJS
                                           )   Norfolk, Virginia
      SHIRL DIANE LOFTON,                  )
                                           )   April 2, 2019
                       Debtor.             )   10:15 AM
                                           )




      Pages:        1 through 9

      Place:        Norfolk, Virginia

      Date:         April 2, 2019


               +(5,7$*(5(3257,1*&25325$7,21
                                2IILFLDO5HSRUWHUV
                          /6WUHHW1:6XLWH
                          :DVKLQJWRQ'&
                                  
                         FRQWUDFWV#KUFFRXUWUHSRUWHUVFRP
Case 18-74512-FJS   Doc 19    Filed 04/04/19 Entered 04/04/19 16:29:46   Desc Main
                             Document      Page 4 of 12


                                                                                     1
                        UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                               NORFOLK DIVISION

                                             )
        In re                                )   Case No. 18-74512-PJS
                                             )   Norfolk, Virginia
        SHIRL DIANE LOFTON,                  )
                                             )   April 2, 2019
                        Debtor.              )   10:15 AM
                                             )


                          TRANSCRIPT OF HEARING
        11 -- REAFFIRMATION HEARING - (JPMORGAN CHASE BANK, N.A.)
               BEFORE THE HONORABLE JUDGE FRANK J. SANTORO
                     UNITED STATES BANKRUPTCY JUDGE

        APPEARANCES:

        FOR THE DEBTOR:                     Hampton Roads Legal      Services
                                            BY: JOSEPH SPENCE,       Esquire
                                            372 S. Independence      Boulevard
                                            Suite 109
                                            Virginia Beach, VA       23452
                                            (757) 320-2010
        TRANSCRIPTION SERVICES:             Heritage Reporting Corporation
                                            1220 L Street, N.W., Suite 206
                                            Washington, D.C. 20005
                                            (202) 628-4888




        PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING.
        TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE.




                         Heritage Reporting Corporation
                                 (202) 628-4888
Case 18-74512-FJS   Doc 19    Filed 04/04/19 Entered 04/04/19 16:29:46   Desc Main
                             Document      Page 5 of 12


                                                                                     2
    1                              P R O C E E D I N G S
    2                                                                    (10:15 a.m.)

    3                  THE CLERK:       Item 38, Shirl Lofton.

    4                  JUDGE SANTORO:        Mr. Spence, this is an agreement

    5   with JPMorgan Chase?

    6                  MR. SPENCE:       Yes, Your Honor, and a response from

    7   Debtor as well.
    8                  JUDGE SANTORO:        All right.     Thank you.

    9                  All right.       This is for your 2014 Ford Escape?

   10                  MS. LOFTON:       Yes, sir.

   11                  JUDGE SANTORO:        Are your car payments current?

   12                  MS. LOFTON:       Yes, sir.

   13                  JUDGE SANTORO:        Have they always been current?

   14                  MS. LOFTON:       No, sir.
   15                  JUDGE SANTORO:        When were you behind?

   16                  MS. LOFTON:       Before I filed bankruptcy.

   17                  JUDGE SANTORO:        How'd you get them caught up?

   18                  MS. LOFTON:       Working.
   19                  JUDGE SANTORO:        Okay.    You paid the money and now

   20   they're caught up?

   21                  MS. LOFTON:       Yes.

   22                  JUDGE SANTORO:        It's not added into this agreement

   23   anywhere then?

   24                  MS. LOFTON:       Excuse me?

   25                  JUDGE SANTORO:        It's not added in to the end of

                         Heritage Reporting Corporation
                                 (202) 628-4888
Case 18-74512-FJS   Doc 19    Filed 04/04/19 Entered 04/04/19 16:29:46    Desc Main
                             Document      Page 6 of 12


                                                                                        3
    1   the agreement?

    2                  MS. LOFTON:       Some was put back there, yes, sir.

    3                  MR. SPENCE:       The agreement doesn't indicate that,

    4   Your Honor.     I was of the understanding that she had been up-
    5   to-date in payments totally.

    6                  JUDGE SANTORO:        All right.

    7                  MS. LOFTON:       When you ask -- I'm sorry.           What do

    8   you mean was some put back?

    9                  JUDGE SANTORO:        Did you -- how far behind were

   10   you?

   11                  MS. LOFTON:       This is before I filed bankruptcy.

   12                  JUDGE SANTORO:        I understand that.          How far behind

   13   before you filed bankruptcy were you?
   14                  MS. LOFTON:       I was like two payments behind.

   15                  JUDGE SANTORO:        Did you pay two extra payments

   16   since you filed for bankruptcy?

   17                  MS. LOFTON:       No, no, no, no.
   18                  JUDGE SANTORO:        It was added to the end of the

   19   agreement?

   20                  MS. LOFTON:       Prior to the bankruptcy, yes.

   21                  JUDGE SANTORO:        Yeah, okay.     All right.       I'm going

   22   to carry this hearing over.           Your lawyer's going to explain to

   23   you that I have a series of options, you know, like boxes that

   24   I can check on these things.           I would prefer to check the box

   25   that says you keep your car payments current and keep your

                         Heritage Reporting Corporation
                                 (202) 628-4888
Case 18-74512-FJS   Doc 19    Filed 04/04/19 Entered 04/04/19 16:29:46   Desc Main
                             Document      Page 7 of 12


                                                                                     4
    1   insurance right and you're going to be okay.                I'm not sure I

    2   can do that because the contract is different than you

    3   originally signed.

    4                  Mr. Spence, you need to get me some more
    5   information on that, and we'll adjourn it so that I can make a

    6   determination of what's going to be in the Debtor's best

    7   interests.

    8                  MR. SPENCE:       Yes, Your Honor.       Perhaps --

    9                  JUDGE SANTORO:        Wait a minute.      Go ahead.

   10                  MR. SPENCE:       Perhaps, Your Honor, it may be

   11   beneficial to just drop this down on this docket so I have a

   12   chance to speak with him.           Perhaps he's confused about what

   13   your questions meant.
   14                  JUDGE SANTORO:        I don't think that's going to be

   15   the best alternative.          I would prefer that you review the

   16   documents yourself --

   17                  MR. SPENCE:       Yes, Your Honor.
   18                  JUDGE SANTORO:        -- rather than rely on the

   19   determination -- rather than rely on the Debtor for a

   20   determination of the legal effect of certain parts of the

   21   transaction.

   22                  MR. SPENCE:       Yes, Your Honor.

   23                  JUDGE SANTORO:        All this is designed to help you,

   24   not to make it more difficult.            It's designed to make me -- to

   25   put me in a position where I can give you the best deal

                         Heritage Reporting Corporation
                                 (202) 628-4888
Case 18-74512-FJS   Doc 19    Filed 04/04/19 Entered 04/04/19 16:29:46   Desc Main
                             Document      Page 8 of 12


                                                                                     5
    1   possible under the circumstances.

    2                  How long will you need?

    3                  MR. SPENCE:       At least two weeks, Your Honor.

    4                  JUDGE SANTORO:        Go ahead.
    5                  MS. LOFTON:       Could I just ask you a question if

    6   you don't mind?

    7                  JUDGE SANTORO:        Sure, of course.

    8                  MS. LOFTON:       When you just asked me was my car

    9   payments ever behind, were you talking about while since I had

   10   the car?

   11                  JUDGE SANTORO:        Yes.

   12                  MS. LOFTON:       Well, I've had this car for four

   13   years, and yes, that's what I meant.
   14                  JUDGE SANTORO:        Well, and that's what I'm trying

   15   to get to the bottom of, so your lawyer needs to do a little

   16   bit more --

   17                  MS. LOFTON:       But that was three years ago when I
   18   was behind.     That's what I'm saying.

   19                  JUDGE SANTORO:        Thank you.     How long will it take?

   20                  MR. SPENCE:       Perhaps a month, Your Honor.

   21                  JUDGE SANTORO:        You need to read the page --

   22                  MR. SPENCE:       Yes, Your Honor.

   23                  JUDGE SANTORO:        Is there anything else?         Would you

   24   like to say anything else?           Because I don't want you to walk

   25   out of here feeling like you haven't had your say, but you

                         Heritage Reporting Corporation
                                 (202) 628-4888
Case 18-74512-FJS   Doc 19    Filed 04/04/19 Entered 04/04/19 16:29:46   Desc Main
                             Document      Page 9 of 12


                                                                                      6
    1   don't understand the point.

    2                  MS. LOFTON:       Well, we just met and when I -- I

    3   have been current on my payments.             And I have been -- we

    4   just -- I just met with him, so you kind of confused me -- the
    5   life -- since I had my car, yes, I was behind, but I'm not

    6   behind now, and I haven't been behind.

    7                  JUDGE SANTORO:        Hold on.

    8                  MS. LOFTON:       I haven't been behind in 2018.          I

    9   haven't been behind in 2019.

   10                  JUDGE SANTORO:        Okay.    Hold on.

   11                  Mr. Spence, when did you first meet with the

   12   client with regard to the matter that is before the Court?

   13                  MR. SPENCE:       Before this hearing, Your Honor.            The
   14   phone number that the office had listed for him was

   15   inaccurate.

   16                  JUDGE SANTORO:        That -- don't --

   17                  MS. LOFTON:       But, see, he's calling me a him, I'm
   18   a female.

   19                  JUDGE SANTORO:        I -- I -- I --

   20                  MR. SPENCE:       I'm sorry, Your Honor.

   21                  JUDGE SANTORO:        All right.     Let's start over and

   22   see what happens.        Let's just start over.          This is for your

   23   2014 Ford Escape, is that correct?

   24                  MS. LOFTON:       That is correct.

   25                  JUDGE SANTORO:        Are your vehicle payments current?

                         Heritage Reporting Corporation
                                 (202) 628-4888
Case 18-74512-FJS   Doc 19    Filed 04/04/19 Entered 04/04/19 16:29:46   Desc Main
                             Document      Page 10 of 12


                                                                                     7
    1                  MS. LOFTON:       Yes.

    2                  JUDGE SANTORO:        Have they always been current?

    3                  MS. LOFTON:       Yes.

    4                  JUDGE SANTORO:        Well, now I know that's not true.
    5   When will you be available in a month?              You just told me that

    6   wasn't true.         I was trying to give you another chance.           I

    7   can't do it now.         How about May 1?      Is that agreeable?       That's

    8   a Wednesday.

    9                  MR. SPENCE:       Yes, Your Honor.

   10                  JUDGE SANTORO:        Are you available on Wednesday,

   11   May 1?      If not, we have other dates, so we'll give you a date

   12   that's convenient for you.

   13                  MS. LOFTON:       That's fine.
   14                  JUDGE SANTORO:        Thank you.     Wednesday, May 1 at

   15   10:00.

   16                  Mr. Spence, please make sure to speak with Ms.

   17   Lofton in advance.         These are designed to be summary type
   18   hearings.      I've asked the same set of hearings -- the same set

   19   of questions on this kind of hearing for 11 years.                  It is not

   20   appropriate for her to be surprised by the questions, and it

   21   is not appropriate for you to have failed to prepare her

   22   before the hearing for any reason.

   23                  MR. SPENCE:       Yes, Your Honor.

   24                  JUDGE SANTORO:        So let's make sure that this is as

   25   stress-free as is humanly possible within the confines of what

                         Heritage Reporting Corporation
                                 (202) 628-4888
Case 18-74512-FJS   Doc 19    Filed 04/04/19 Entered 04/04/19 16:29:46   Desc Main
                             Document      Page 11 of 12


                                                                                     8
    1   I'm allowed to do so that we can get this resolved and get

    2   this case closed so that Ms. Lofton can be on about the rest

    3   of her business.         Is that clear?

    4                  MR. SPENCE:       Yes, Your Honor.
    5                  JUDGE SANTORO:        Thank you very much.

    6        (Whereupon, these proceedings were concluded at 10:21 a.m.)

    7   //

    8   //

    9   //

   10   //

   11   //

   12   //

   13   //
   14   //

   15   //

   16   //

   17   //
   18   //

   19   //

   20   //

   21   //

   22   //

   23   //

   24   //

   25   //

                         Heritage Reporting Corporation
                                 (202) 628-4888
Case 18-74512-FJS   Doc 19    Filed 04/04/19 Entered 04/04/19 16:29:46   Desc Main
                             Document      Page 12 of 12


                                                                                     9
                                          CERTIFICATE


        DOCKET NO.:             18-74512-FJS

        CASE TITLE:             Shirl Diane Lofton

        HEARING DATE:           April 2, 2019

        LOCATION:               Norfolk, Virginia


                       I, court approved transcriber, certify that the

        foregoing is a true and correct transcript from the official
        electronic sound recording of the proceedings in the above-

        entitled matter.



                                           Date:    April 3, 2019




                                           Wendy Smith
                                           Transcriber
                                           Heritage Reporting Corporation
                                           Suite 206
                                           1220 L Street, N.W.
                                           Washington, D.C. 20005-4018




                         Heritage Reporting Corporation
                                 (202) 628-4888
